Citation Nr: 1632606	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for bilateral lower extremity residuals of cold weather injuries.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1955 to November 1958.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2016.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lung disorder and for bilateral lower extremity residuals of cold weather injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The September 1981 rating decision that denied the Veteran's claim of entitlement to service connection for a lung disorder was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the September 1981 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lung disorder.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision that denied the Veteran's claim of entitlement to service connection for a lung disorder is final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a lung disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a lung disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.



Petition to Reopen

In a September 1981 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lung disorder.  The claim was denied on the grounds that the Veteran's only post-service evidence of a lung condition was treatment he began receiving in March 1981, and that there was no evidence of record to indicate that his current lung condition was in any way related to military service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

In April 2011, the Veteran filed a petition to reopen his claim for a lung disorder.  In a June 2013 rating decision, the AOJ denied the Veteran's petition.  The petition was denied on the grounds that the Veteran did not submit any evidence showing the existence of an event, injury, or disease relating to his present lung disorder.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The evidence of record at the time of the September 1981 rating decision included private treatment records from Dr. K. B. O., and a November 1958 letter sent to the Veteran by the State Veteran Counselor advising him to file a claim for service connection.  The claim was denied on the grounds that the Veteran's only post-service evidence of a lung condition was treatment he began receiving in March 1981, and that there was no evidence of record to indicate that his current lung condition was in any way related to military service.

Since the September 1981 rating decision, the Veteran provided written statements and testified that he was hospitalized for respiratory problems while stationed in Korea and that he was exposed to fumes from paints used on artillery shells; a statement from the Veteran's sister indicating she recalled that he was hospitalized for pneumonia in 1956; current VA and private treatment records showing a diagnosis of chronic obstructive pulmonary disease (COPD); and several photographs from his time in service, one of which showed the Veteran and a fellow service member standing outside the hospital in which the Veteran said he was treated for the second time during service.  

The Veteran also submitted a copy of Special Orders from Headquarters Fort Hood, dated November 12, 1958.  The Board considered the applicability of 38 C.F.R. § 3.156(c) which provides that upon receipt of relevant official service department records that existed but had not been associated with the claims file when VA first decided a claim, that the claim will be reconsidered rather than subject to the new and material analysis.  38 C.F.R. § 3.156(c) (2015).  However, the Special Orders provide no information that cannot be gleaned from the Veteran's DD Form 214, which was of record at the time of the September 1981 rating decision.  Thus, the provisions of 38 C.F.R. § 3.156(c) are not triggered by this submission.

This evidence received since September 1981 is new, as it was received by VA after the issuance of the September 1981 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to in-service occurrences that may be related to the Veteran's current lung disorder.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a lung disorder is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a lung disorder is warranted; to this extent only, the appeal is granted.


REMAND

The Veteran has not been provided VA examinations for his claimed lung disorder and bilateral lower extremity disabilities.  VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

With respect to the Veteran's lung disorder claim, the Veteran has a diagnosis of COPD.  Although the Veteran's service treatment records are unavailable, he reported he was hospitalized for pneumonia during service, and that he was exposed to paint fumes as well.  See June 2011 statement, March 2013 statement, June 2013 statement, and Hearing Transcript, pp. 4-6.  The Veteran also submitted a letter dated in November 1958, indicating that given his reported hospitalization for a lung condition during service that he should file a service connection claim.  As there is insufficient competent medical evidence to decide this claim, a VA examination is warranted to determine the etiology of his COPD.

As for the Veteran's bilateral lower extremity claim, the Veteran's VA medical records show diagnoses and treatment for peripheral neuropathy, peripheral vascular disease, and degenerative joint disease of the knees.  As noted above, the Veteran's service treatment records are unavailable.  However, the Veteran wrote that his lower extremities were exposed to cold temperatures and that he sustained cold weather injuries while performing guard duty in Korea.  See April 2011 claim, June 2011 statement, June 2013 statement, and Hearing Transcript, pp. 21-23, 26.  The Veteran also asserted that his bilateral lower extremity conditions were due to cold weather injuries sustained during service.  Given that there is insufficient competent medical evidence to decide this claim, a VA examination is warranted to determine the etiology of any diagnosed disorder of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Request the Veteran furnish all dates and places of treatment for his lung disorder and bilateral lower extremity disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records.

3.  After any requested records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed lung disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Identify any currently diagnosed lung disorder present since April 2011.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed lung disorder, including COPD, is related to service, to include the Veteran's reported pneumonia and exposure to paint.

The examiner's attention is directed to the Veteran's statements and testimony regarding the treatment he received during service as well as his proximity to paint used on artillery shells.  See June 2011 statement, March 2013 statement, June 2013 statement, and Hearing Transcript, pp. 4-6.  The examiner should also comment on the significance of the March 12, 1981 chest x-ray results showing notations of a minimal streak of atelectasis in the right costophrenic angle anteriorly, which could instead represent an old scar, and "early...definite chronic obstructive lung disease."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed bilateral lower extremity disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Identify any diagnosed disorder affecting the bilateral lower extremities present since April 2011.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any disorder of the bilateral lower extremities is related to service, to include the Veteran's reported cold weather injuries.

The examiner's attention is directed to the Veteran's testimony and statements regarding the cold injuries he sustained while in Korea.  See April 2011 claim, June 2011 statement, June 2013 statement, and Hearing Transcript, pp. 21-23, 26.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


